                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

  SHERRELL BAKER,                              )
                                               )
                          PLAINTIFF,           )
                                               )
         vs.                                   )   Case no. 4:18-CV-1535 PLC
                                               )
  ANDREW M. SAUL,1                             )
                                               )
                          DEFENDANT.           )


                               MEMORANDUM AND ORDER

            Plaintiff Sherrell Baker seeks review of the decision by Defendant Social Security

Commissioner Andrew Saul denying her application for Disability Insurance Benefits (DIB)

under the Social Security Act. For the reasons set forth below, the case is reversed and

remanded.

            I.     Background and Procedural History

       In April 2015, Plaintiff, then forty-one years old, filed an application for DIB alleging

that she became disabled on April 1, 2015 as a result of multiple sclerosis (MS), vertigo, and

depression. (Tr. 61-68) The Social Security Administration (SSA) denied Plaintiff’s claims,

and she filed a timely request for a hearing before an administrative law judge (ALJ). (Tr. 70-

76)

       In October 2017, the ALJ conducted a hearing at which Plaintiff and a vocational expert

testified. (Tr. 29-60) In a decision dated January 2018, the ALJ found that Plaintiff “has not

been under a disability, as defined in the Social Security Act, from April 1, 2015, through the



  1
   At the time this case was filed Nancy A. Berryhill was the Deputy Commissioner of
  Social Security.
                                               1
date of this decision.” (Tr. 15-23) Plaintiff filed a request for review of the ALJ’s decision

with the SSA Appeals Council, which denied review. (Tr. 1-6) Plaintiff has exhausted all

administrative remedies, and the ALJ’s decision stands as the SSA’s final decision. Sims v.

Apfel, 530 U.S. 103, 106-07 (2000).

              II.       Evidence before the ALJ

              Plaintiff testified that she was forty-three years old and had an associate degree in

business administration. (Tr. 33) Plaintiff worked for twenty-one years in the copy division of

a company that provided photocopy service for large businesses.              (Tr. 34, 50)    Plaintiff

explained that she began her career “making copies,” later became a supervisor, and “[t]hen

towards the end they put me back to administration because I wasn’t able to…perform all the

duties…on the floor, so they tried to find something else for me to do.” (Tr. 34) In her

administrative position, Plaintiff performed “general office work,” but due to her physical

condition, “was missing a lot of work, and they just eventually phased me out of my position.”2

(Id.)

              When the ALJ asked Plaintiff what conditions prevented her from working, Plaintiff

answered: “A lot of pain in the joints, fatigue, that’s throughout the week. A lot of times I’m

down for three or four days because I can’t get up from joint pain, just being tired, just anything

will wear me out….” (Tr. 35) Plaintiff explained that her pain was located in “the knees, the

hips, the lower back, my left side…upper left arm…and my hands are really, really weak like


   2
        Plaintiff later described her former employer’s efforts to accommodate her:

                    I was no longer like in charge of running the floor because that was a
                    lot of heavy lifting and stuff like that, so they put me on ordering
                    supplies and things. The thing was [sic] that I was getting behind,
                    really behind, not remembering what needed to be done….

   (Tr. 50-51)
                                                    2
really, really bad….the joints are always locking up on me.” (Id.) Plaintiff also had “issues

with [her] bladder.”3 (Tr. 36)

          The ALJ asked Plaintiff to describe the effects of her Meniere’s Disease, and she

stated: “I always tell people it makes me feel drunk, like I’ve been drinking or like real light

head [sic] feeling where I can’t lift my head up or…I’m just weak like constantly for the whole

day….” (Tr. 44-45) Plaintiff explained that the condition also affected her balance and the

spinning sensation made her “stomach hurt really bad….” (Tr. 45) These episodes occurred

“two or three times a month and it usually kicks in more so on car rides.” (Id.)

          At the time of the hearing, Plaintiff was taking the following medications:

methotrexate, folic acid, Vesicare, Cosentyx, Rebif, Mobic, Lexapro, Bistata [sic], Dexilant,

albuterol, triamterene, gabapentin, and meclizine.        (Tr. 36)    Plaintiff explained that the

Cosentyx was an injection she received once a month for back pain from ankylosing spondylitis

and rheumatoid arthritis. (Id.) Plaintiff administered her Rebif injections for MS three times

per week. (Tr. 37)

          Plaintiff testified that she lived with her husband and ten-year-old son. (Tr. 38)

When the ALJ asked Plaintiff to describe a typical day, Plaintiff stated:

              Usually I get up in the morning, but it’s not really getting up, I just kind
              of lay there just kind of listening to [son] getting ready for school. And
              then I’ll just lay there until either, you know, I start loosening up and
              then I’ll get up. I spend pretty much of my day not doing much of
              anything because once I start either – I mean I’m just like wore out
              from just moving around and just in pain basically. It’s just a lot of
              fatigue. So pretty much my day is spent – half the day is spent in the
              bed until [son] comes home.




3
  In regard to her bladder problems, Plaintiff explained that a “quick” bladder meant “if I have
to use the restroom I have to go right then. I find myself like, losing, you know, well let’s just
say going to the bathroom on myself a couple of times…It’s almost every day.” (Tr. 45-46)
                                                 3
(Tr. 38)   Plaintiff “sometimes” watched television but no longer read because “I’m not

remembering the storyline so it’s almost reading it over and over again, so I just stopped doing

it.” (Tr. 39) Plaintiff prepared simple meals such as sandwiches and cereal but did not cook

because standing was painful. (Tr. 40) Plaintiff’s husband cooked, shopped, and did the

laundry. (Id.) Plaintiff stated that she “tr[ied] to attend” her son’s football games but did not

drive “if I can help it.” (Tr. 41)

           Plaintiff testified that she was able to walk a block but “not well…[l]ike I can walk

it, but by the time I’m done it’s time to go home….that’s my whole day.” (Tr. 43) Plaintiff

was able to stand for “a few minutes,” and she could not sit for “long periods.” (Id.)

           A vocational expert also testified at the hearing. The ALJ asked the vocational

expert to consider a hypothetical individual with Plaintiff’s age, education, and experience, able

to work at the sedentary level with the following limitations:

              …can occasionally handle, finger and feel; can do occasional overhead
              reaching; frequent lateral reaching; should not ever be required to climb
              ramps and stairs, or ladders, ropes or scaffolds; who can occasionally
              balance, stoop and crouch, but never kneel or crawl; should not be
              exposed to unprotected heights or hazardous machinery; and should be
              exposed to no more than occasional vibration.

(Tr. 55)   The vocational expert stated that such an individual would be able to perform

Plaintiff’s past work as an administrative assistant, as well as the positions of telephone

answering service operator, information clerk, and appointment clerk. (Tr. 56-57) However,

the vocational expert testified that, if the individual “had to take two unscheduled breaks in

addition to the normally scheduled breaks,” she could not maintain employment. (Tr. 57) Nor

would there be jobs for this individual if she had to elevate her legs “[a]t chair height…as a

regular position.” (Tr. 58)




                                                4
          With respect to Plaintiff’s medical treatment records, the Court adopts the facts

provided by Plaintiff in her statement of material facts and admitted by the Commissioner, as

well as the facts provided by the Commissioner in his statement of additional facts. [ECF Nos.

19, 24-1, 24-2] The Court will address specific facts related to the issues raised by Plaintiff as

needed in the discussion below.

          III.    Standard for Determining Disability under the Social Security Act

       To be eligible for benefits under the Social Security Act, a claimant must prove he or

she is disabled. 42 U.S.C. § 423(a)(1); Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir.

2001). The Social Security Act defines disability as “the inability to do any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); See also 20 C.F.R. § 404.1505(a). The

impairment must be “of such severity that [the claimant] is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage in any other kind

of substantial gainful work which exists in the national economy....”                42 U.S.C. §

1382c(a)(3)(B).

       To determine whether a claimant is disabled, the Commissioner engages in a five-step

evaluation process. See 20 C.F.R. § 404.1520; see also McCoy v. Astrue, 648 F.3d 605, 511

(8th Cir. 2011). Those steps require a claimant to show that he or she: (1) is not engaged in

substantial gainful activity; (2) has a severe impairment or combination of impairments which

significantly limits his or her physical or mental ability to do basic work activities or (3) has an

impairment which meets or exceeds one of the impairments listed in 20 C.F.R., Subpart P,




                                                 5
Appendix 1; (4) is unable to return to his or her past relevant work; and (5) the impairments

prevent him or her from doing any other work. Id.

       Prior to step four, the Commissioner must assess the claimant’s residual functional

capacity (RFC), which is “the most a claimant can do despite [his or her] limitations.” Moore

v. Astrue, 572 F.3d 520, 523 (8th Cir. 2009) (citing 20 C.F.R. § 404.1545(a)(1)). Through step

four, the burden remains with the claimant to prove that he or she is disabled. Moore, 572 F.3d

at 523. At step five, the burden shifts to the Commissioner to establish that, given the

claimant’s RFC, age, education, and work experience, there are a significant number of other

jobs in the national economy that the claimant can perform. Id.; Brock v. Astrue, 674 F.3d

1062, 1064 (8th Cir. 2012).

          IV.    The ALJ’s Decision

       Applying the foregoing five-step analysis, the ALJ found that Plaintiff:       (1) had not

engaged in substantial gainful activity since April 1, 2015; and (2) had the severe impairments of

MS, rheumatoid arthritis, Meniere’s disease, obesity, osteoarthritis, and ankylosing spondylitis.

(Tr. 17) At step three, the ALJ found that Plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. (Id.)

       The ALJ reviewed Plaintiff’s testimony and medical records and determined that, while

her “medically determinable impairments could reasonably be expected to cause some of the

alleged symptoms,” Plaintiff’s “statements concerning the intensity, persistence and limiting

effects of her symptoms are not entirely consistent with the objective medical evidence, the

observations of her treating doctors, and other evidence in the record[.]” (Tr. 20) The ALJ also

reviewed the medical opinions of Dr. Bilal, Plaintiff’s rheumatologist, and Dr. Herzog, who



                                                6
treated Plaintiff’s Meniere’s disease, and determined they “cannot be given significant weight.”

(Tr. 21)

       The ALJ determined that Plaintiff had the RFC to perform sedentary work with the

following limitations:

                She can perform occasional overhead reaching, frequent lateral
                reaching, and frequent handling, fingering, and feeling. She cannot
                climb ramps & stairs, or ladders, ropes, or scaffolds. She can
                occasionally balance, stoop, and crouch, but should engage in no
                kneeling or crawling. She should be exposed to no unprotected heights
                or hazardous machinery, no more than occasional vibration.

(Tr. 19) At step four of the sequential evaluation, the ALJ found that Plaintiff was able to

perform her past relevant work as a photocopy machine operator. (Tr. 21) Additionally, the

ALJ found that Plaintiff was capable of performing other jobs that existed in significant

numbers in the national economy, such as telephone answering service worker, information

clerk, and appointment clerk. (Tr. 22) The ALJ therefore concluded that Plaintiff was not

disabled. (Tr. 22-23)

           V.       Discussion

           Plaintiff claims the ALJ erred in determining her RFC because: (1) the RFC was not

supported by substantial evidence and lacked medical support; and (2) the ALJ improperly

discounted the medical opinions of Plaintiff’s treating physicians. [ECF No. 18] Additionally,

Plaintiff contends that the ALJ failed to properly assess her credibility. [Id.] In response, the

Commissioner asserts that the ALJ properly evaluated the record and determined her

impairments were not disabling. [ECF No. 24]

           A. Standard of Judicial Review

           A court must affirm an ALJ’s decision if it is supported by substantial evidence. 42

U.S.C. § 405(g). “Substantial evidence is less than a preponderance, but is enough that a

                                                7
reasonable mind would find it adequate to support the Commissioner’s conclusion.” Chesser v.

Berryhill, 858 F.3d 1161, 1164 (8th Cir. 2017) (quoting Prosch v. Apfel, 201 F.3d 1010, 1012

(8th Cir. 2000)). The Court must consider “both evidence that supports and evidence that

detracts from the ALJ’s decision, [but it] may not reverse the decision merely because there is

substantial evidence support[ing] a contrary outcome.” Id. (quoting Prosch, 201 F.3d at 1012)

(internal quotation marks omitted).

       A court does not “reweigh the evidence presented to the ALJ, and [it] defer[s] to the

ALJ’s determinations regarding the credibility of testimony, as long as those determination are

supported by good reasons and substantial evidence.” Renstrom v. Astrue, 680 F.3d 1057,

1064 (8th Cir. 2012) (quoting Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir. 2006)).

Therefore, a court must affirm the ALJ’s decision if “it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the ALJ’s findings[.]”

Wright v. Colvin, 789 F.3d 847, 852 (8th Cir. 2015) (quoting Perkins v. Astrue, 648 F.3d 892,

897 (8th Cir. 2011)).

          B. RFC

          Plaintiff claims the ALJ erred in determining that she had the RFC to perform

sedentary work because “it was not supported by substantial evidence and lacks any medical

support or rationale for the findings therein.” [ECF No. 18 at 2-3] Plaintiff further argues that

because the ALJ discredited her rheumatologist’s opinion, which was the only medical opinion

in the record addressing Plaintiff’s physical ability to perform work-related activities, the ALJ

“should have obtained evidence addressing her capabilities….” [ECF No. 18 at 4]              The

Commissioner counters that: (1) the ALJ properly formulated and explained Plaintiff’s RFC;

and (2) “the record does not point to any greater limitations.” [ECF No. 24 at 8]



                                               8
       RFC is the most a claimant can still do in a work setting despite that claimant’s physical

or mental limitations. Martise v. Astrue, 641 F.3d 909, 923 (8th Cir. 2011) (citation omitted);

20 C.F.R. § 416.945(a)(1). An ALJ determines a claimant’s RFC “based on all the relevant

evidence, including medical records, observations of treating physicians and others, and

[claimant’s] own description of [her] limitations.” Page v. Astrue, 484 F.3d 1040, 1043 (8th

Cir. 2007) (quoting Anderson v. Shalala, 51 F.3d 777, 779 (8th Cir. 1995)).

       Although the ALJ bears the primary responsibility for assessing a claimant’s RFC based

on all relevant evidence, “a claimant’s residual functional capacity is a medical question.”

Lauer v. Apfel, 245 F.3d 700, 704 (8th Cir. 2001) (quoting Singh v. Apfel, 222 F.3d 448, 451

(8th Cir. 2000)). See also Hutsell v. Massanari, 259 F.3d 707, 712 (8th Cir. 2001). “Because a

claimant’s RFC is a medical question, an ALJ’s assessment of it must be supported by some

medical evidence of the claimant’s ability to function in the workplace.” Hensley v. Colvin,

829 F.3d 926, 932 (8th Cir. 2016) (quoting Cox v. Astrue, 495 F.3d 614, 619 (8th Cir. 2007)).

“An administrative law judge may not draw upon his own inferences from medical reports.”

Nevland v. Apfel, 204 F.3d 853, 858 (8th Cir. 2000).

       Plaintiff first saw rheumatologist Dr. Bilal for “management of polyarthralgia and

positive ANA” in December 2015. (Tr. 530) Plaintiff complained of “pain in bilateral hand Lt

> Rt, left shoulder along with swelling of hands, wrists, bilateral knees, ankles, and feet. Also

has lower back pain with no radiation. Has h/o back pain since teens.” (Id.) Her review of

symptoms was positive for Raynaud’s, nodules, difficulty swallowing, swelling, and

depression.   (Id.)   On physical examination, Dr. Bilal noted limited range of motion of

Plaintiff’s bilateral knees and hips. (Tr. 532) Dr. Bilal assessed “diffuse polyarthralgia mostly

involving bilateral hands, bilateral wrists, shoulders” with elevated ESR and ANA. (Tr. 533)



                                               9
X-rays of Plaintiff’s sacroiliac joints revealed mild degenerative narrowing left sacroiliac joint

greater than right, and an MRI of the sacrum revealed mild facet arthropathy on the right at L4-

5. (Tr. 737-38)

       At Plaintiff’s next appointment with Dr. Bilal in January 2016, she complained of

continued polyarthralgia and rated her pain as seven on a ten-point scale. (Tr. 555) On

examination, Dr. Bilal noted: swollen and tender joints and limited range of motion of bilateral

knee with crepitus; limited range of motion of the back; and limited external rotation of the hip.

(Tr. 556) She prescribed prednisone and ordered knee x-rays, which showed “mild bilateral

medial and patellofemoral joint space narrowing with small osteophytes consistent with mild

osteoarthritis.” (Tr. 738)

       Plaintiff called Dr. Bilal’s office in February 2016, to report that the prednisone had

helped her knees, but she continued to suffer joint pain. (Tr. 569)          Dr. Bilal increased

Plaintiff’s prednisone and prescribed methotrexate and folic acid. (Id.) In March, Dr. Bilal

noted that Plaintiff’s lab results showed persistent elevation of ESR and CRP, which was

“consistent with persistent inflammation.” (Tr. 570, 580)

       When Plaintiff returned to Dr. Bilal’s office in April 2016, she reported “some minimal

improvement in the form of LS pain and swelling of the knees….Still has diffuse polyarthralgia

mostly involving bilateral hands, knees, ankles and feet.” (Tr. 580) Dr. Bilal observed that

Plaintiff had limited range of motion in her knees and hips and swelling of her wrists. 4 (Tr.

581) The next month, Plaintiff reported “[s]tiffness lasting 20 minutes with inactivity of any

kind.” (Tr. 617) On physical examination, Dr. Bilal noted “[l]imited range [of] motion on




4
 Dr. Bilal instructed Plaintiff to “continue with pain medications as needed” and noted that,
due to Plaintiff’s history of MS, she was “not a candidate for TNF biologics.” (Tr. 583)
                                               10
bilateral knees with crepitus, limited external rotation of bilateral hips, we[ak] grip.” (Tr. 618)

Dr. Bilal previously prescribed Orencia, and Plaintiff had received two injections. (Tr. 617)

       Dr. Bilal completed an arthritis RFC questionnaire in May 2016. (Tr. 345-49) Dr. Bilal

diagnosed Plaintiff with rheumatoid arthritis based on her elevated CRP and positive ANA.

(Tr. 345) Dr. Bilal noted the following objective signs: reduced range of motion; joint

warmth, deformity, and instability; reduced grip strength; impaired sleep and appetite; weight

change; tenderness; crepitus; swelling; muscle weakness; abnormal gait; and positive straight

leg raise. (Id.) Dr. Bilal located Plaintiff’s pain in her bilateral cervical spine, thoracic spine,

shoulders, arms, hands/fingers, hips, legs, knees, ankles, and feet. (Tr. 346)

       In regard to Plaintiff’s ability to work, Dr. Bilal opined that Plaintiff’s symptoms would

interfere with her attention and concentration frequently, or”34% to 66% of an 8-hour working

day.” (Tr. 346-47) Dr. Bilal stated that Plaintiff could walk only a “few steps” without rest or

severe pain. (Tr. 347) She estimated that Plaintiff could sit or stand fifteen minutes at a time

and for less than two hours total in an eight-hour workday. (Id.) She also stated that Plaintiff

would: require frequent unscheduled breaks, need to elevate her legs on a chair while sitting,

and be absent from work more than four days per month. (Tr. 348-49) Finally, Dr. Bilal noted

that Plaintiff had significant limitations with reaching, handling, and fingering, such that she

could perform those functions for only one percent of the day. (Tr. 348-49)

       Plaintiff returned to Dr. Bilal’s office in November 2016 with complaints of diffuse

polyarthalgia, “morning stiffness that is constant,” and pain “mostly located in the hands, knees

and feet.” (Tr. 639) She reported that she was not taking her Orencia injections because “she

is on injection for [MS] and it is very hard to take multiple injections.” (Id.) Dr. Bilal observed

that Plaintiff was “currently with high disease activity” and she had limited range of motion in



                                                11
bilateral knees with crepitus, limited external rotation of bilateral hips, and weak grip. (Tr. 639,

641) Dr. Bilal wrote that she would change the Orencia from an injection to an infusion “to

improve the compliance.”5 (Tr. 641)

       At Plaintiff’s next appointment with Dr. Bilal in February 2017, Dr. Bilal observed the

same diffuse polyarthralgia, constant morning stiffness, limited ranges of motion, and weak

grip. (Tr. 690) Dr. Bilal diagnosed Plaintiff with ankylosing spondylitis, and she prescribed

Concentyx. (Tr. 693) In May 2017, Dr. Bilal noted persistent joint pain and swelling, with

pain and constant stiffness in her back. (Tr. 762) Plaintiff was noncompliant with Concentyx,

and had taken only one injection in the past three months. (Id.) Plaintiff rated her pain as a

nine and complained of pain in the “left shoulder with nodule.” (Tr. 763, 765) Plaintiff’s labs

showed elevated ESR and CRP and low vitamin D. (Tr. 766, 771)

       In August 2017, Plaintiff informed Dr. Bilal that she was recently diagnosed with

severe depression, and she continued to complain of persistent joint pain and swelling and

constant stiffness in her back. (Tr. 798) Plaintiff was noncompliant with her Concentyx,

methotrexate, and folic acid (Id.) Plaintiff’s physical examination was unchanged, and she

rated her pain as an eight. (Tr. 800) Later that month, she received an injection in her left

shoulder for subacromial bursitis of the shoulder joint. (Tr. 827)

       In discussing Plaintiff’s rheumatoid arthritis and ankylosing spondylitis, the ALJ

observed that medications such as steroids, Orencia, methotrexate and Cosentyx “all seemed to

help improve [Plaintiff’s] symptoms” but Plaintiff “neglected to take the medication.” (Tr. 20)

The ALJ also stated that Dr. Bilal “typically observed [Plaintiff] to have a normal gait, and

some restricted range of motion in her knees, and hips” but “consistently did not observe a


   5
     In February 2017, Dr. Bilal noted that Plaintiff’s insurance denied the Orencia
   infusions. (Tr. 690)
                                                12
restriction in [Plaintiff’s] ability to use her hands.” (Id.) Finally, the ALJ observed that

Plaintiff’s x-rays and MRIs “showed only mild degenerative changes.” (Id.)

        The ALJ reviewed Dr. Bilal’s RFC questionnaire and concluded that Dr. Bilal’s opinion

“was not consistent with the mild abnormalities she reported in her treatment notes.” (Tr. 21)

The ALJ opined that a person with mild abnormalities would be able to work an eight-hour day

and therefore concluded that Dr. Bilal’s opinion “cannot be given significant weight.” (Id.)

Having discredited Dr. Bilal’s opinion, the ALJ found that Plaintiff was capable of performing

a limited range of sedentary work with “occasional overhead reaching,” “frequent lateral

reaching,” and “frequent handling, fingering, and feeling.” (Tr. 19)

        “Most unskilled sedentary jobs require good use of both hands and the fingers; i.e.,

bilateral manual dexterity.” SSR 96-9P, 1996 WL 374185, at *8. In arriving at the conclusion

that Plaintiff was capable of frequent reaching, handling, fingering, and feeling, the ALJ

overlooked significant evidence of Plaintiff’s impairments to her hands and arms.         For

example, Plaintiff complained to Dr. Bilal about pain and/or polyarthralgia in her hands in

April, May, and November 2016 and February and August 2017. In her physical examinations,

Dr. Bilal noted Plaintiff’s weak grip in April and November 2016 and February 2017. In

August 2017, Dr. Bilal administered an injection to Plaintiff’s left shoulder for subacromial

bursitis.   Dr. Bilal’s treatment notes are consistent with her opinion that Plaintiff had

“significant” limitations in reaching, handling, and fingering.

        Furthermore, sedentary work requires the ability to “remain in a seated position for

approximately 6 hours of an 8-hour workday, with a morning break, a lunch period, and an

afternoon break at approximately 2-hour intervals.” SSR 96-9P, 1996 WL 374185, at *7. No

medical source opined that Plaintiff could sit for six hours in an eight-hour workday. See



                                                13
Loveland v. Astrue, 734 F.Supp.2d 857, 868 (E.D. Mo. 2010). In fact, the only evidence in the

record of Plaintiff’s ability to sit was: (1) Dr. Bilal’s opinion that Plaintiff could sit fifteen

minutes at a time; and (2) Plaintiff’s testimony that she could not sit for “long periods.” On the

administrative record in this case, the only way the ALJ could have determined that Plaintiff

was able to sit for six hours per day was to “draw [her] own inferences from medical reports,”

which an ALJ may not do under the Social Security Act.6 See Krewinghaus v. Berryhill, No.

4:18-CV-377 DNN, 2019 WL 1015062, at *4 (E.D. Mo. Mar. 4, 2019) (citing Nevland, 204

F.3d at 858).

       The Commissioner correctly asserts that the ALJ “is permitted to issue a decision

without obtaining additional medical evidence, so long as other evidence in the record provides

a sufficient basis for the ALJ’s decision.” Naber v. Shalala, 22 F.3d 186, 189 (8th Cir. 1994).

In this case, however, the record contained no medical evidence supporting the ALJ’s

determination that Plaintiff had the RFC to perform a limited range of sedentary work. By

relying on her own interpretation of Plaintiff’s treatment notes, rather than seeking clarification

from Plaintiff’s medical providers, the ALJ failed to satisfy her duty to fully and fairly develop

the record. See Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004) (ALJ has independent

duty to develop the medical record); Jackson v. Colvin, No. 4:13-CV-233-NAB, 2013 WL

6571600, at *2 (E.D. Mo. Dec. 13, 2013) (ALJ had duty to develop record where plaintiff was

treated for MS and alleged symptoms consistent with diagnosis). “Failing to develop the

record is reversible error when it does not contain enough evidence to determine the impact of a



6 The ALJ also discounted, without explanation, Dr. Bilal’s opinion that Plaintiff would require
frequent unscheduled breaks and the ability to elevate her legs while sitting. These limitations
are significant because, according to the vocational expert’s testimony, they would preclude
full-time employment.


                                                14
claimant’s impairment on [her] ability to work.” Byes v. Astrue, 687 F.3d 913, 915-16 (8th

Cir. 2012).

       I.      Conclusion

        For the reasons set forth above, the court finds that the Commissioner’s decision was

not supported by substantial evidence.7 Accordingly,

        IT IS HEREBY ORDERED that pursuant to 42 U.S.C. § 405(g), the decision of the

Commissioner is REVERSED, and this cause is REMANDED to the Commissioner for

further proceedings consistent with this opinion.

            An order of remand shall accompany this memorandum and order.



                                                       PATRICIA L. COHEN
                                                       UNITED STATES MAGISTRATE
                                                       JUDGE

    Dated this 21st day of February, 2020




7
  Because substantial evidence did not support the ALJ’s RFC determination, the Court
addresses only that issue. See Western v. Berryhill, No. 1:16-cv-49 JAR, 2017 WL 1407118,
at *3 (E.D. Mo. Apr. 20, 2017).
                                               15
